IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,219-01


                        EX PARTE TRAMAINE SAMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1185990-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.
                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to twenty-seven years’ imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Sampson v. State, No. 14-09-991-CR (Tex. App.—Houston [14th]

Jan. 25, 2011).

        Applicant contends that he never received notice from his counsel regarding the appellate

court’s decision in his direct appeal. Appellate counsel filed an affidavit with the trial court stating

that she timely sent a notice to Applicant at the Coffield Unit which was signed for by their mail
                                                                                                      2

room on February 8, 2011. Applicant responds that he was never housed at the Coffield Unit and

therefore never received counsel’s letter. We remanded this application to the trial court for findings

of fact and conclusions of law.

       Records from the Texas Department of Criminal Justice (TDCJ) show that Applicant was

never housed on the Coffield Unit, where counsel sent the notification, and that he did not receive

any legal mail during the time frame in question where he was housed.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Court of Appeals in Cause No. 14-09-991-CR that

affirmed conviction in Cause No. 1185990 from the 228th District Court of Harris County. Applicant

shall file petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: July 27, 2016
Do not publish